Case: 13-60227      Document: 00512414947         Page: 1    Date Filed: 10/21/2013




                  IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                                    No. 13-60227
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 21, 2013
LESIA BODY PHILLIPS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant
v.

BESTWAY RENTAL, INCORPORATED,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:12-CV-48


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Before the Court is the appeal of a district court’s decision to dismiss an
employment discrimination case and compel arbitration in accordance with the
terms of an agreement signed at the time of hiring. Plaintiff-Appellant Lesia
Body Phillips argues that the court should not have compelled arbitration
because the agreement and its delegation clause are unenforceable. She also
argues that the court should have allowed her to conduct discovery on the issue


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60227    Document: 00512414947       Page: 2   Date Filed: 10/21/2013



                                   No. 13-60227
of enforceability. We review the decision to compel arbitration de novo, and
the discovery order for abuse of discretion. See Bell v. Koch Foods of Miss.,
LLC, 358 F. App’x 498, 500 (5th Cir. 2009); Snap–on Tools Corp. v. Mason, 18
F.3d 1261, 1264 (5th Cir. 1994).
      As an initial matter, the parties disagree as to whether a federal court
may even consider the issues presented herein. The agreement included a
delegation clause that reserves for the arbitrator the “exclusive authority to
resolve any dispute relating to the interpretation, application, enforceability,
or formation of this Agreement . . . .” The Supreme Court has upheld this
language, and has emphasized that where such a clause exists, the courts may
consider a challenge to the clause, but must “leav[e] any challenge to the
validity of the Agreement as a whole for the arbitrator.” Rent-A-Center, W.,
Inc. v. Jackson, --- U.S. ---, 130 S. Ct. 2772, 2775, 2779 (2010). Consequently,
we consider Phillips’s arguments only to the extent that they challenge the
delegation clause.
      Phillips’s arguments include that enforcement of the delegation clause is
fundamentally unfair, that she cannot afford to arbitrate the issue, that she is
unlikely to prevail via arbitration, and that she may not have understood what
she was signing.     These arguments are not persuasive.         Concerns about
expense and outcome are “too speculative” to warrant invalidation of an
otherwise valid agreement. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S.
79, 91 (2000). Moreover, we have previously reviewed and rejected the same
arguments that Phillips presents here. See generally Bell, 358 F. App’x 498
(unfairness, cost, outcome); Fleetwood Enters., Inc. v. Gaskamp, 280 F.3d 1069
(5th Cir. 2002) (lack of understanding). So the district court did not err in
dismissing the case to arbitration.
      With respect to discovery, we affirm unless the decision was “arbitrary
or clearly unreasonable.” Bell, 358 F. App’x at 500. Here, Phillips wanted to
                                        2
    Case: 13-60227      Document: 00512414947        Page: 3    Date Filed: 10/21/2013



                                    No. 13-60227
discover evidence of her circumstances at the time she signed the agreement,
and she intended to gather statistics regarding employment disputes
submitted to arbitration. Even assuming that the proposed discovery was
relevant to the narrow issue before the district court, the record indicates that
Phillips never described any specific discovery request that might lead to
evidence of her circumstances at signing. And as to the arbitration statistics,
these data are readily available to the public without discovery. 1
Consequently, the court’s denial of discovery was not arbitrary or
unreasonable. See Sunkyong Eng’g & Const. Co. LTD. v. Born, Inc., 149 F.3d
1174 (5th Cir. 1998) (affirming the denial of arbitrability discovery where party
failed to indicate with any specificity the nature of discovery to be conducted).
      AFFIRMED.




      1 Statistics are compiled by the American Arbitration Association and are analyzed
by commentators and scholars. See, e.g., Alexander J. S. Colvin, An Empirical Study of
Employment Arbitration: Case Outcomes and Processes, 8 J. EMPIRICAL LEGAL STUD. 1
(2011).
                                           3